DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu [11,073,941].
Regarding claim 1, Wu teaches:
A display panel, comprising: a plurality of data lines arranged along a row direction [fig. 1, data lines Data/Datax are arranged along the row direction], wherein operation of the plurality of data lines comprises a data writing phase [fig. 3, EM phase];
and at least one data line of the plurality of data lines meets the following: the at least one data line receives a data signal, and at least one of the plurality of data lines except the at least one data line receiving the data signal receives a reset signal simultaneously [fig. 3, note line 2 having a RST period while line 1 is having a EM period]

Regarding claim 19, Wu teaches:
A display device, comprising: a display panel [fig.1, item 111]; wherein the display panel comprises a plurality of data lines arranged along a row direction [fig. 1, data lines Data/Datax are arranged along the row direction], wherein operation of the plurality of data lines comprises a data writing phase [fig. 3, EM phase];
and at least one data line of the plurality of data lines meets the following: the at least one data line receives a data signal, and at least one of the plurality of data lines except the at least one data line receiving the data signal receives a reset signal simultaneously [fig. 3, note line 2 having a RST period while line 1 is having a EM period]

Regarding claim 20, Wu further teaches:
wherein the display panel comprises a light-emitting element; and the light-emitting element is an inorganic light-emitting diode or an organic light-emitting diode [col. 2, lines 48-65, note OLED units]

Allowable Subject Matter
Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2-18, the prior are does not teach “…a multi-path selection circuit, wherein the multi-path selection circuit comprises a first input, a second input and N outputs, the first input receives the data signal, the second input receives the reset signal, the N outputs are electrically connected to N data lines, respectively, the N data lines form a data line group, and N is an integer greater than or equal to 3; the multi-path selection circuit is configured to control the first input to be in signal communication with the N outputs in a time-division manner; and at least one data line in the data line group meets the following: the at least one data line in the data line group receives the data signal, and the second input is in signal communication with at least one of the N outputs except an output being in signal communication with the at least one data line simultaneously.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625